Case 1:17-cv-22153-DPG Document 112 Entered on FLSD Docket 07/24/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

  Francois Severe, as Personal
  Representative of the Estate of                               Case No. 17-cv-22153-DPG
  Fritz Severe,
          Plaintiff,
  v.

  CITY OF MIAMI, and
  ANTONIO VICENTE TORRES, IV
  individually and in his capacity
  as a City of Miami Police Officer,
          Defendants.
  _________________________________/

                  PLAINTIFF’S MOTION FOR ENTRY OF FINAL JUDGMENT


         The Plaintiff, Francois Severe, as the Personal Representative of the Estate of Fritz

  Severe, files this Motion for Entry of Final Judgment pursuant to Fed. R. Civ. P. 54(b) and states

  as follows:

                1. In light of this Court’s June 25, 2019, Order granting summary judgment in favor

                   of the Defendant City of Miami and denying qualified immunity for Defendant

                   Antonio Vicente Torres [D.E. 108 ] (“Order”), Plaintiff hereby respectfully

                   requests that the Court enter judgment in this case on behalf of Defendant City of

                   Miami.

                2. The Court decided the issue of law in favor of Defendant City of Miami.

                3. On July 16, 2019, Defendant Torres filed a Notice of Interlocutory Appeal [D.E.

                   109].




                                                    1
Case 1:17-cv-22153-DPG Document 112 Entered on FLSD Docket 07/24/2019 Page 2 of 3



             4. Plaintiff would like to immediately appeal the summary judgment in favor of the

                City of Miami to allow appellate review of the entirety of the Court’s decision

                rather than doing so in piecemeal fashion.

             5. Plaintiff therefore requests that the Court promptly enter final judgment as to the

                City of Miami on its June 25, 2019, Order under Fed. R. Civ. P. 54(b), which

                authorizes the district courts to “direct the entry of a final judgment as to one or

                more but fewer than all of the claims in an action…upon an express determination

                that there is no just reason for delay”. The Rule permits the district court to

                determine in its sound discretion when a ruling on a claim that does not dispose of

                an entire action should proceed to appellate resolution.

             6. Plaintiff submits that there is no just reason for delay and that immediate appellate

                review of this matter will aid judicial economy and is appropriate and necessary.

             7. Undersigned counsel contacted counsel for the Defendant City of Miami to obtain

                the City’s position regarding the relief requested herein and were advised that the

                City does not object to the relief sought herein.




      WHEREFORE, Plaintiff respectfully requests that the Court enter a final judgment in favor

  of the City of Miami.

                                               Respectfully submitted,

                                               ___ s/ Richard J. Diaz ____________
                                               Richard J. Diaz, Esq.
                                               3127 Ponce De Leon Blvd.
                                               Coral Gables, FL 33134
                                               Telephone: (305) 444-7181
                                               Facsimile: (305) 444-8178
                                               F.B.N. 0767697

                                                  2
Case 1:17-cv-22153-DPG Document 112 Entered on FLSD Docket 07/24/2019 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

  filed via CM/ECF this 24th day of July, 2019, and served upon all parties of record

  electronically.

                                                        s/ Richard Diaz

                                                      ______________________

                                                        Richard J. Diaz, Esq.




                                             3
